Citation Nr: 1431230	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-21 650A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating, to include a total disability rating for compensation based on individual unemployability (TDIU), for rheumatic fever with secondary rheumatic heart mitral valve disease, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1952 to September 1952. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  

The Board notes that while a claim for TDIU was denied in separate RO adjudication  by way of a May 2011 rating decision to which a timely notice of disagreement was not specially filed, argument and evidence of record in connection with the claim for an increased rating for the service connected heart disability at issue has suggested that this disability forced the Veteran to retire early.  As such, a claim for TDIU as a component of the claim for an increased rating on appeal has been raised, and has been listed accordingly on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals that aside from the transcript from the March 2014 hearing, a copy of which has been physically added to the paper claims file, they are either duplicative of the evidence in the paper claims file or not directly relevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim on appeal to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran was last afforded a VA compensation examination to assess the severity of his service heart disability over three years ago in April 2011.  Evidence and argument of record has suggested a possible increase in the severity of the Veteran's service connected heart disability since the April 2011 VA examination, and the Veteran's representative requested that the Veteran be afforded a VA examination to assess the severity of the disability at issue in argument submitted in December 2013.  Given the above, and as the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected disability at issue, the Board finds that a new VA examinations is necessary to determine the current severity of the service connected heart disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Prior to arranging for further examination, and to ensure that the record before the  examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matter that is being remanded.  In this regard, the AOJ will be requested to ask the Veteran to submit the necessary authorization to obtain any treatment records from Neil Jahan, M.D., who the Veteran testified to the undersigned has been rendering treatment for the heart disability at issue, that are not already associated with the claims file.    

Finally, as the record reveals receipt of relevant medical evidence since the statement of the case in the form of a report from an abnormal April 2013 electrocardiogram that was not accompanied by a waiver of initial consideration of this evidence by the AOJ, this remand will, should the claim not be granted in full, afford the AOJ the opportunity to conduct the initial consideration of this evidence in a supplemental statement of the case as required by 38 C.F.R. § 20.1304(c).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  The AOJ should specifically  request that the Veteran complete the necessary authorization to obtain the records from Neil Jahan, M.D., and associate all relevant treatment reports, not currently of record, from this physician if the necessary  authorization from the Veteran is received.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected heart disability.  The Veteran's paper and electronic claims files, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should specifically provide the MET [metabolic equivalent] levels, determined by exercise testing (to the extent possible), at which symptoms of dyspnea, fatigue, angina, dizziness, or syncope result.  The examiner should also state the number of episodes of acute congestive heart failure in the past year and whether there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent or less than 30 percent.  

If any of these particular test results cannot be obtained, the examiner must provide an explanation for the reason(s) therefore. 

The examiner should also describe any functional impairment, to include the impact on employment, resulting from the service connected heart disability.    In this regard, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to nonservice-connected disability(ies) or advancing age-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that service-connected heart disability, alone, renders the Veteran unable to obtain or retain substantially gainful employment.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ is to re-adjudicate the claim that has been remanded.  To the extent this does not result in a complete grant of all benefit sought, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all the evidence received since the statement of the case, to include the report from the April 2013 electrocardiogram and any evidence received pursuant to the development requested above, and includes clear reasons and bases for all determinations.  Thereafter, the  Veteran and his representative should be afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



